Citation Nr: 0410331	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a low 
back injury with arthritic changes.

2.  Entitlement to service connection for neuropathy of the lower 
extremities claimed as nerve damage and numbness of the legs.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to April 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claims has been developed. 

2.  The probable postural back strain in service was acute.  

3.  The evidence of record does not show continuity of any back 
disorder.  

4.  There is no evidence of arthritis of the lumbar spine within 
one year of discharge from service.   

5.  There is no evidence of neuropathy of the lower extremities in 
service and no evidence to show continuity of any neuropathy.  

6.  There is no evidence of an organic disease of the nervous 
system within one year of discharge from service.  


CONCLUSIONS OF LAW

1.  The residuals of a low back injury with arthritic changes were 
not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.159(a)(2), 3.303, 3.307, 
3.309(a) (2003). 

2.  Neuropathy of the lower extremities claimed as nerve damage 
and numbness of the legs was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.159(a)(2), 3.303, 3.307, 3.309(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
disease entity must be identified and shown to be chronic during 
service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted when all 
of the evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous active 
service and arthritis or an organic disease of the nervous system 
becomes manifest or is aggravated to a degree of 10 percent or 
more within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
The provisions of 38 C.F.R. § 3.309(a) were revised effective 
November 7, 2002, to provide that service connection may be 
presumed if a preexisting disability is shown to have been 
aggravated within one year following service.  The previous 
regulation did not contain such a provision related to 
aggravation.  67 Fed.Reg. 67,792 (November 7, 2002).  As discussed 
below, there is no evidence of any arthritis or an organic disease 
of the nervous system within one year of discharge from service.  
Therefore, there is no prejudice to the veteran in the Board 
considering the revised regulation in the first instance.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).


Low back

The veteran contends, in essence, that he has a current low back 
disorder due to a back injury in service.

The service medical records show that on May 25, 1964, the veteran 
was seen complaining of low back pain.  There were minimal 
findings.  The veteran was seen again on August 22, 1964, 
complaining of back pain for 10 weeks.  There was increased 
tension in the paravertebral muscles, limited left bending, and 
flattening of the low back with forward bending.  An August 22, 
1964, radiographic report shows the lumbosacral spine was 
negative.  An August 25, 1964, record entry indicates that X-rays 
showed mild decreased joint space L5-S1 otherwise essentially OK.  
The diagnosis was probable postural back strain.  There were no 
further findings related to the low back shown in the service 
medical records.  At separation from service, the veteran denied 
having had recurrent back pain and the clinical evaluation of the 
spine was normal.  Since the service medical records only show 
complaints related to the back from May to August 1964 and the 
veteran denied having back trouble at separation with the spine 
evaluated as being normal, the back strain during service was 
shown to be acute.  38 C.F.R. § 3.303(a), (b) (2003).

The veteran's back strain in service was acute and at discharge he 
denied having recurrent back pain with his spine being normal.  
There is no post service medical evidence that the veteran had a 
back disorder.  In a July 2002 statement, the veteran indicated 
that the he had back pain in service and that it stayed with him 
but that he did not seek treatment because of pride.  He also 
indicated that he finished his training and tour of duty in 
Germany.  The veteran then indicated that approximately 10 years 
later he returned to a physician who noted that his back was 
misaligned and one leg was shorter than the other, and the 
physician asked if the veteran ever had a back injury.  The 
veteran indicated that in 1985 or 1986 he saw Dr. Conn who said 
his back was curved with arthritis.  It is noted that Dr. Conn has 
responded to a request for records that there are no records 
available from that time.  The veteran then indicated that he 
believed his back problems were due to a fall in service.  This 
statement and other statements in the record do not show that the 
veteran has had continued back symptomatology since the probable 
postural back strain in service.  The veteran does not describe 
continuity of symptomatology in his statements.  Moreover, he has 
indicated that he only sought treatment on two occasions for 
complaints related to his back since his discharge from service in 
1966.  Additionally, while the veteran indicated he believed his 
current back complaints were related to a fall in service, the 
veteran is not shown to be a medical professional.  As such, he is 
not competent to render opinions as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's statements do not constitute evidence 
to show continuity of any back disorder following service.  38 
C.F.R. §§ 3.159(a)(2), 3.303(b) (2003).

There is no competent evidence of arthritis of the lumbar spine 
within one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003). 

The probable postural back strain in service was acute.  The 
evidence of record does not show continuity of any back disorder 
following that inservice back strain.  There is no evidence of 
arthritis of the lumbar spine within one year of discharge from 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for the 
residuals of a low back injury with arthritic changes.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.159(a)(2), 3.303, 3.307, 3.309(a) (2003).  

Neuropathy of the lower extremities

The veteran contends, in essence, that he has a neuropathy in the 
lower extremities that was incurred in service.

The service medical records do not show any complaints related to 
numbness or neuropathy in the lower extremities.  At discharge 
from service, the veteran denied having had neuritis or paralysis.  
The clinical neurologic evaluation was normal.  Accordingly, there 
is no evidence of neuropathy of the lower extremities during 
service.  38 C.F.R. § 3.303(a), (b) (2003).

There is no post service medical evidence that the veteran had a 
neurologic disorder or neuropathy of the lower extremities.  In a 
July 2002 statement, the veteran indicated that his legs started 
going numb shortly after his back pain, the numbness lasted for 
years, and that he did not seek treatment because of pride.  He 
then indicated that he finished his training and tour of duty in 
Germany.  The veteran did not further mention his claimed numbness 
in the legs in this statement.  He indicate that approximately 10 
years later he returned to a physician complaining about his back 
and that in 1985 or 1986 he saw Dr. Conn who said his back was 
curved with arthritis.  It is noted that Dr. Conn has responded to 
a request for records indicating that records from that time are 
not available.  Accordingly, the veteran's July 2002 statement and 
other statements in the record do not constitute lay evidence to 
show continuity of any neuropathy of the legs following service.  
38 C.F.R. §§ 3.159(a)(2), 3.303(b) (2003).

There is no evidence of an organic disease of the nervous system 
within one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003).

In his substantive appeal, the veteran indicated that the 
neuropathy in his lower legs was the result of the damage to his 
lower back.  However, as noted above, service connection for the 
veteran's claimed residuals of a low back injury with arthritic 
changes has been denied.  Since service connection for a low back 
disability has not been established, the issue of service 
connection for neuropathy of the lower extremities due to a low 
back disability need not be addressed.  See 38 C.F.R. § 3.310(a) 
(2003).

There is no evidence of neuropathy of the lower extremities in 
service and no evidence to show continuity of any neuropathy 
following service.  There is no evidence of an organic disease of 
the nervous system within one year of discharge from service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for neuropathy of the lower 
extremities claimed as nerve damage and numbness of the legs.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.159(a)(2), 3.303, 3.307, 3.309(a) (2003).  

Veterans Claims Assistance Act

Prior to the veteran making his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  Additionally, the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  The 
VCAA also requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed of 
the requirements for granting the benefits sought in a June 2002 
VA letter, the March 2003 statement of the case, and the May 2003 
supplemental statement of the case.  The statement of the case and 
supplemental statements of the case provided the appellant with a 
summary of the evidence in the record used for the determinations.  
Accordingly, the appellant was advised of the evidence necessary 
to substantiate the claims.  The June 2002 VA letter advised the 
appellant of the evidence needed to support the claims, the kind 
of evidence he was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should indicate whether 
there was additional evidence that he wanted the RO to attempt to 
obtain for the claims.  Accordingly, the duty to notify the 
appellant of what evidence he was responsible for obtaining and 
the evidence VA was responsible for obtaining has been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004). 

The United States Court of Appeals for Veterans Claims (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Since the VCAA notice was provided prior to the 
decision by the AOJ, the RO has complied with the timing 
requirement.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in the 
section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, there 
is no defect with the VCAA notice given to the claimant in this 
case. 

The veteran's service medical records have been obtained.  The RO 
requested records from Dr. Conn, who was identified by the 
veteran; however, the physician responded that there were no 
records available from that time.  The veteran was advised of this 
in the statement of the case.  The veteran also indicated that he 
was rejected from employment in the 1980's due to his back, 
however, he did not provide sufficient identifying information for 
the RO to make a records request to the prospective employer nor 
did he provide records related to this.  38 C.F.R. § 3.159(c)(1) 
(2003).  The veteran has not received a VA examination and has 
requested that an examination be conducted.  However, as noted 
above, the postural back strain in service was acute and there is 
no evidence of neuropathy of the lower extremities in service.  
There is also no competent evidence of continuity or an 
association of the claimed back disability or neuropathy of the 
lower extremities with service or any event in service.  
Furthermore, while the veteran made a claim for benefits related 
to his back and neuropathy of the lower extremities, the evidence 
of record does not show a current disability.  Therefore, 
examination of the veteran is not necessary for deciding the 
claims.  38 C.F.R. § 3.159(c)(4) (2003).  He has not identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to these claims have been properly 
developed and there are no further actions necessary to comply 
with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to service connection for the residuals of a low back 
injury with arthritic changes is denied.

Entitlement to service connection for neuropathy of the lower 
extremities claimed as nerve damage and numbness of the legs is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



